Citation Nr: 0304467	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased, initial rating for post 
traumatic stress disorder, (PTSD) currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter arises out of the original May 2001 rating 
decision prepared by the Los Angeles, California, Department 
of Veterans Affairs (VA) regional office (RO) that awarded 
service connection for PTSD, and assigned a 30 percent 
disability evaluation.  It was perfected for appeal in April 
2002, and subsequently forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  


REMAND

The record in this case shows that following the May 2001 
decision to award service connection for PTSD, the veteran 
expressed his disagreement with the 30 percent disability 
rating that had been assigned for that disorder in a 
statement received at the RO in December 2001.  In a letter 
to the veteran dated the following month, the RO advised the 
veteran of the two methods by which VA attempts to resolve 
disagreements of this sort.  (These methods are the so-called 
"Traditional Appeal Process" as generally described by the 
provisions set out at 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 20.200, 20.302, and the "Decision Review Officer 
Process" as described in 38 C.F.R. § 3.2600.)  The veteran 
was further informed that he had 60 days within which to 
advise the RO which process he desired to use, and that it 
would be assumed he desired to avail himself of the 
Traditional Appeal Process if he did not respond.  In 
February 2002, only 30 days after the veteran was advised of 
his claim review options, he informed the RO in writing that 
he desired to have his claim considered by means of the 
Decision Review Officer Process.  For reasons that are 
unclear, however, the RO processed the veteran's claim under 
the Traditional method, and subsequently forwarded the matter 
to the Board.  

Given the veteran's explicit request to have this matter 
considered at the RO under the Decision Review Officer 
Process and the apparent failure to comply with that request, 
a manifest denial of due process would result if the Board 
were to proceed with its consideration of the appeal at this 
time.  Accordingly, it will be necessary to return the case 
to the RO, in order have the veterans disagreement with the 
disability evaluation assigned for PTSD reviewed in a manner 
consistent with the provisions of 38 C.F.R. § 3.2600.   

Under the circumstances described above, this appeal is 
remanded to the RO for the following:

The veteran's disagreement with the 30 percent 
disability evaluation assigned for PTSD, 
should be reviewed by the appropriate 
personnel consistent with the provisions of 
38 C.F.R. § 3.2600.  If by this process there 
results an increased evaluation for the 
veteran's PTSD, he should be asked whether 
this action satisfies his appeal.  If he does 
not respond, if he responds in the negative, 
or if this review process does not result in 
an increased rating for PTSD, the veteran 
should be provided a supplemental statement of 
the case, after which the matter should be 
returned to the Board consistent with current 
appellate procedures.   

No action is required of the veteran until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




